Citation Nr: 0730880	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-44 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to September 
2002.  The veteran served in the Army National Guard from 
December 1994 until his enlistment for active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.


FINDINGS OF FACT

1.  Upon entry into service, no hearing loss or tinnitus was 
noted.

2.  There is no clear and unmistakable evidence that the 
veteran suffered from hearing loss or tinnitus prior to entry 
into service; the veteran is presumed sound upon entry.

3.  There is no persuasive medical evidence of an etiological 
relationship between the veteran's current hearing loss and 
tinnitus and active duty.


CONCLUSIONS OF LAW

1.  The presumption of soundness attaches for hearing loss 
and tinnitus.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & West 
Supp. 2007); 38 C.F.R. §§ 3.304, 3.306 (2007); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

3.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in February 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  The veteran was 
afforded a VA medical examination in March 2004 to obtain an 
opinion as to whether his bilateral hearing loss and tinnitus 
could be directly attributed to service.  Further examination 
or opinion is not needed on the hearing loss and tinnitus 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2007).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  See 38 C.F.R. 
§ 3.304(b) (2007).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  See 38 
U.S.C. § 1111 (West 2002 & West Supp. 2007).  Where there is 
"clear and unmistakable" evidence that the injury or disease 
claimed pre-existed service and was not aggravated during 
service, the presumption of soundness does not attach.  Id.

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03.  The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  The Board must follow the precedent opinions of the 
General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002 & West 
Supp. 2007).

As noted in a recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon 
entry into service, the veteran is presumed 
to have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government may 
show a lack of aggravation by establishing 
that there was no increase in disability 
during service or that any "increase in 
disability [was] due to the natural progress 
of the" preexisting condition.  See 38 U.S.C. 
§ 1153 (West 2002 & West Supp. 2007).  If 
this burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut the 
presumption of soundness under § 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction for 
the degree of disability existing at the time 
of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322 (2007).

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service 
and was not aggravated by service.  Under 38 C.F.R. § 3.304, 
the standard for clear and unmistakable evidence is that the 
determination of inception "should be based on thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the 
particular...disease...."

At entry into the Army National Guard in December 1994, the 
veteran had a physical examination.  There is no notation on 
his induction examination report that notes bilateral hearing 
loss or tinnitus.  On the Standard Form (SF) 93, the veteran 
himself stated that he did not suffer from any ear trouble or 
hearing loss.  On the SF 88, examination findings included 
the following audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
25
20
LEFT
5
5
30
35
20

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").  Id.

As such, the presumption of soundness attaches and clear and 
unmistakable evidence must exist to rebut it.  The Board 
finds that the presumption of soundness has not been 
rebutted.  See 38 C.F.R. § 3.306 (2007).  At the time the 
veteran entered the Army National Guard, he did not have 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2007).  
The Board notes that an examination upon entrance into active 
duty has not been associated with the claims folder.  
However, the first evidence of hearing loss for VA purposes 
was in August 1999, and the veteran entered active duty 
service in July 1996.

The periodic hearing evaluation conducted in August 1999 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
35
20
LEFT
20
15
35
30
15

In May 2002, a second audiological test was performed.  The 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
35
30
15
LEFT
15
15
35
35
15

Upon separation, the veteran again participated in an 
examination in June 2002.  The SF 88 noted the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
30
20
LEFT
10
10
35
30
10

The SF 93, also completed in June 2002, noted that the 
veteran did not suffer from any ear trouble or hearing loss.

Thus, the Board notes that for VA purposes, the veteran did 
meet the requirements to establish right ear hearing loss in 
August 1999, although the following audiographic testing in 
May and June 2002 did not reveal hearing loss.  As such, 
element (2) under Hickson, has been satisfied.

A VA Medical Center (VAMC) treatment note, dated in December 
2003, stated that for eight years during service, the veteran 
had been exposed to Bradley vehicles with cannons firing and 
no hearing protection except the headphones in his helmet.  
The veteran stated that he was also exposed to loud noise 
during small arms fire, but he did have hearing protection.  
The veteran also complained of constant bilateral tinnitus.  
The veteran's audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
35
30
LEFT
10
15
40
35
25

Based on these findings, the veteran has established that he 
currently suffers from bilateral hearing loss, for VA 
purposes.  See 38 C.F.R. § 3.385 (2007).  Element (1) under 
Hickson, has been satisfied.  The Board now turns its 
analysis to the question of whether the veteran's currently 
diagnosed bilateral hearing loss and tinnitus are related to 
service.

Despite the veteran's representative's allegation in the 
Informal Hearing Presentation, received in August 2007, the 
veteran was afforded a VA audiological examination in March 
2004.  The examiner stated that the veteran was exposed to 
noise in service due to Bradley vehicles where 25mm cannons 
were fired and small arms fire where hearing protection was 
provided.  With regard to occupational and recreational noise 
exposure, the veteran stated that he participated in trap 
shooting and hunting, during which he sometimes used hearing 
protection.  The veteran indicated that he had suffered from 
bilateral tinnitus since approximately 1999, though no 
specific incident was noted.  The audiological findings were 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20/15
40
35
25
LEFT
5
15
35
35
25

The Maryland CNC word list testing revealed 100 percent 
speech discrimination in the right ear and 92 percent in the 
left ear at 55 decibels with no masking.  The examiner 
concluded that the veteran had a history of pre-existing 
hearing loss (that did not fit the pattern of noise-induced 
losses) upon entrance into service, with no significant 
decrease at discharge or at the VA examination.  The etiology 
of the hearing loss was not related to military noise 
exposure.  The examiner also stated that the veteran's 
bilateral tinnitus was of unknown etiology.

While the March 2004 VA examiner has stated that the veteran 
suffered from hearing loss prior to entry into service, this 
is not factually correct for VA purposes, as discussed above.  
The presumption of soundness attaches, and the veteran's 
current hearing loss must be shown to be directly related to 
service.  The Board also notes that the veteran does not 
suffer from hearing loss in the left ear.  The March 2004 VA 
examination findings do not comport with the requirements 
under 38 C.F.R. § 3.385 to establish hearing loss.  
Regardless however, there is no positive medical nexus 
connecting the veteran's current right ear hearing loss and 
reported bilateral tinnitus to any acoustic trauma in 
service.

Though the Board notes that the December 2003 VAMC audiology 
note stated that the veteran had been exposed to noise during 
his time in service, the examiner did not provide a medical 
nexus connecting the veteran's hearing loss and tinnitus with 
his time in service.  It was also apparent that the examiner 
was merely reporting history provided by the veteran.  In 
Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  
Therefore, this evidence may not be considered in support of 
the veteran's claims.

The only remaining evidence of record consists of the 
veteran's personal statements that his current hearing loss 
and tinnitus are due to noise exposure in service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he sustained certain injuries during service (to 
include noise exposure) or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  As such, the 
veteran's assertions regarding the etiology of his current 
hearing loss and tinnitus are of little probative value.  

Lacking the essential third element under Hickson, medical 
nexus, the Board concludes that the preponderance of the 
evidence is against the claims for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
hearing loss and tinnitus are related to service.  There is 
not an approximate balance of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


